I concur in the majority's disposition of Appellant's assignments of error. The trial court's Order, to-wit, "[n]o evidence was offered in support of the Motion [to Vacate]" is a conclusion. In light of the lack of a transcript of the hearing on Appellant's Motion, we cannot know what, if any, evidence was presented at the hearing. I would find that without a transcript, we must presume the regularity of the proceedings in the trial court and affirm, pursuant to Knapp v. Edwards Laboratories (1980), 61 Ohio St.2d 197.